                                                                                                                                                                    Case 2:20-cv-05993-SB-AS Document 21 Filed 12/01/20 Page 1 of 17 Page ID #:113




                                                                                                                                                                      1 Nicholas D. Myers (State Bar No. 251809)
                                                                                                                                                                          nicholas@themyerslg.com
                                                                                                                                                                      2 Clifford L. White (State Bar No. 210423)
                                                                                                                                                                          cliff@themyerslg.com
                                                                                                                                                                      3 Ivan U. Cisneros (State Bar No. 256232)
                                                                                                                                                                          ivan@themyerslg.com
                                                                                                                                                                      4 THE MYERS LAW GROUP
                                                                                                                                                                        4695 MacArthur Court, Suite 200
                                                                                                                                                                      5 Newport Beach, California 92660
                                                                                                                                                                        T: 949.825.5590
                                                                                                                                                                      6 F: 949.861.6220
                                                                                                                                                                        E: litigation@themyerslg.com
                                                                                                                                                                      7
                                                                                                                                                                        Attorneys for Plaintiff BSB
                                                                                                                                                                      8 INDUSTRIES, LLC
                                                                                                                                                                      9 LTL ATTORNEYS LLP
                                                                                                                                                                        Joe Tuffaha (SBN 253723)
                                                                                          Tel 949.825.5590 • Fax 949.861.6220 • E-mail: litigation@themyerslg.com




                                                                                                                                                                     10 joe.tuffaha@ltlattorneys.com
                                                                                                                                                                     11 Tiffany Hansen (SBN 292850)
                                                                                                                                                                         tiffany.hansen@ltlattorneys.com
THE MYERS LAW GROUP




                                                                                                                                                                     12 Elizabeth Dinh (SBN 329295)
                                                        NEWPORT BEACH, CALIFORNIA 92660
                      4695 MACARTHUR COURT, SUITE 200




                                                                                                                                                                     13 lizzie.dinh@ltlattorneys.com
                                                                                                                                                                        300 S. Grand Ave., 14th Floor
                                                                                                                                                                     14 Los Angeles, CA 90071
                                                                                                                                                                     15 Tel: (213) 612-8900
                                                                                                                                                                        Fax: (213) 612-3773
                                                                                                                                                                     16
                                                                                                                                                                        Attorneys for Defendant FASTHOUSE,
                                                                                                                                                                     17 INC.
                                                                                                                                                                     18
                                                                                                                                                                                            UNITED STATES DISTRICT COURT
                                                                                                                                                                     19
                                                                                                                                                                               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                                                                                                                                     20
                                                                                                                                                                     21
                                                                                                                                                                        BSB INDUSTRIES, LLC a California           Case No. 2:20-cv-05993-SB (ASx)
                                                                                                                                                                     22 limited liability company,
                                                                                                                                                                                                                   District Judge: Hon. Stanley
                                                                                                                                                                     23               Plaintiff,                   Blumenfeld, Jr.
                                                                                                                                                                                                                   Magistrate Judge: Hon. Alka
                                                                                                                                                                     24        v.                                  Sagar
                                                                                                                                                                     25 FASTHOUSE, INC., a Delaware
                                                                                                                                                                        corporation; and DOES 1 through 50,        PROTECTIVE ORDER
                                                                                                                                                                     26 inclusive,
                                                                                                                                                                                                                   Trial Date:       Not Set
                                                                                                                                                                     27              Defendants.
                                                                                                                                                                     28

                                                                                                                                                                                                               1
                                                                                                                                                                                                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05993-SB-AS Document 21 Filed 12/01/20 Page 2 of 17 Page ID #:114




  1 1.      A. PURPOSES AND LIMITATIONS
  2         Discovery in this action is likely to involve production of confidential,
  3 proprietary, or private information for which special protection from public disclosure
  4 and from use for any purpose other than prosecuting this litigation may be warranted.
  5 Accordingly, the parties hereby stipulate to and petition the Court to enter the
  6 following Stipulated Protective Order. The parties acknowledge that this Order does
  7 not confer blanket protections on all disclosures or responses to discovery and that
  8 the protection it affords from public disclosure and use extends only to the limited
  9 information or items that are entitled to confidential treatment under the applicable
 10 legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
 11 that this Stipulated Protective Order does not entitle them to file confidential
 12 information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
 13 followed and the standards that will be applied when a party seeks permission from
 14 the court to file material under seal.
 15         B. GOOD CAUSE STATEMENT
 16         Good cause exists for the entry of this pretrial protective order because this case
 17 relates to alleged trademark infringement and Plaintiff alleges that the parties are
 18 direct competitors. Anticipated discovery includes confidential commercial
 19 information including trade secrets such as private financial information and business
 20 plans of both Plaintiff and Defendant. In addition, discovery may include customer
 21 and/or supplier lists, sales and revenue information, and advertising and marketing
 22 information. Nutratech, Inc. v. Syntech (SSPF) Intern., Inc., 242 F.R.D. 552, 555 n.4
 23 (C.D. Cal. 2007) (“Customer/supplier lists and sales and revenue information qualify
 24 as ‘confidential commercial information’” under Rule 26.). Disclosure of this
 25 information to the other party or the public would be damaging to the parties’
 26 respective business interests.
 27         Further, good cause exists for a two-tiered, attorney-eyes-only protective order
 28 that designates certain material as “Highly Confidential” since this case involves

                                                 2
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05993-SB-AS Document 21 Filed 12/01/20 Page 3 of 17 Page ID #:115




  1 allegations of intellectual property infringement that may require production of highly
  2 confidential financial, customer, and supplier information. Nutratech, Inc. v. Syntech
  3 Int’l, Inc., 242 F.R.D. 552, 556 (C.D. Cal. 2007) (“Many cases involving claims of
  4 trademark infringement require the production of customer and supplier lists and such
  5 lists are customarily produced subject to an ‘attorney’s eyes only’ order.”)
  6         Accordingly, to expedite the flow of information, to facilitate the prompt
  7 resolution of disputes over confidentiality of discovery materials, to adequately
  8 protect information the parties are entitled to keep confidential, to ensure that the
  9 parties are permitted reasonable necessary uses of such material in preparation for and
 10 in the conduct of trial, to address their handling at the end of the litigation, and serve
 11 the ends of justice, a protective order for such information is justified in this matter.
 12 It is the intent of the parties that information will not be designated as confidential for
 13 tactical reasons and that nothing be so designated without a good faith belief that it
 14 has been maintained in a confidential, non-public manner, and there is good cause
 15 why it should not be part of the public record of this case.
 16
 17 2.      DEFINITIONS
 18         2.1    Action: this pending federal law suit.
 19         2.2    Challenging Party: a Party or Non-Party that challenges the designation
 20 of information or items under this Order.
 21         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 22 how it is generated, stored or maintained) or tangible things that qualify for protection
 23 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
 24 Cause Statement.
 25         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
 26 support staff).
 27         2.5    Designating Party: a Party or Non-Party that designates information or
 28 items that it produces in disclosures or in responses to discovery as

                                                 3
                                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05993-SB-AS Document 21 Filed 12/01/20 Page 4 of 17 Page ID #:116




  1 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
  2 ONLY.”
  3         2.6   Disclosure or Discovery Material: all items or information, regardless of
  4 the medium or manner in which it is generated, stored, or maintained (including,
  5 among other things, testimony, transcripts, and tangible things), that are produced or
  6 generated in disclosures or responses to discovery in this matter.
  7         2.7   Expert: a person with specialized knowledge or experience in a matter
  8 pertinent to the litigation who has been retained by a Party or its counsel to serve as
  9 an expert witness or as a consultant in this Action.
 10         2.8   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
 11 Information or Items: extremely sensitive “Confidential Information or Items,”
 12 disclosure of which to another Party or Non-Party would create a substantial risk of
 13 serious harm that could not be avoided by less restrictive means.
 14         2.9   House Counsel: attorneys who are employees of a party to this Action.
 15 House Counsel does not include Outside Counsel of Record or any other outside
 16 counsel.
 17         2.10 Non-Party: any natural person, partnership, corporation, association, or
 18 other legal entity not named as a Party to this action.
 19         2.11 Outside Counsel of Record: attorneys who are not employees of a party
 20 to this Action but are retained to represent or advise a party to this Action and have
 21 appeared in this Action on behalf of that party or are affiliated with a law firm which
 22 has appeared on behalf of that party, and includes support staff.
 23         2.12 Party: any party to this Action, including all of its officers, shareholders,
 24 directors, employees, consultants, retained experts, and Outside Counsel of Record
 25 (and their support staffs).
 26         2.13 Producing Party: a Party or Non-Party that produces Disclosure or
 27 Discovery Material in this Action.
 28         2.14 Professional Vendors: persons or entities that provide litigation support

                                                4
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05993-SB-AS Document 21 Filed 12/01/20 Page 5 of 17 Page ID #:117




  1 services (e.g., photocopying, videotaping, translating, preparing exhibits or
  2 demonstrations, and organizing, storing, or retrieving data in any form or medium)
  3 and their employees and subcontractors.
  4         2.15 Protected Material: any Disclosure or Discovery Material that is
  5 designated as “CONFIDENTIAL” or as “HIGHLY CONFIDENTIAL –
  6 ATTORNEYS’ EYES ONLY.”
  7         2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
  8 from a Producing Party.
  9
 10 3.      SCOPE
 11         The protections conferred by this Stipulation and Order cover not only
 12 Protected Material (as defined above), but also (1) any information copied or extracted
 13 from Protected Material; (2) all copies, excerpts, summaries, or compilations of
 14 Protected Material; and (3) any testimony, conversations, or presentations by Parties
 15 or their Counsel that might reveal Protected Material.
 16         However, the protections conferred by this Stipulation and Order do not cover
 17 the following information: (a) any information that is in the public domain at the time
 18 of disclosure to a Receiving Party or becomes part of the public domain after its
 19 disclosure to a Receiving Party as a result of publication not involving a violation of
 20 this Order, including becoming part of the public record through trial or otherwise;
 21 and (b) any information known to the Receiving Party prior to the disclosure, as
 22 evidenced by documentation, or obtained by the Receiving Party after the disclosure
 23 from a source who obtained the information lawfully and under no obligation of
 24 confidentiality to the Designating Party.
 25         Any use of Protected Material at trial shall be governed by the orders of the
 26 trial judge. This Order does not govern the use of Protected Material at trial.
 27 / / /
 28 / / /

                                                5
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05993-SB-AS Document 21 Filed 12/01/20 Page 6 of 17 Page ID #:118




  1 4.      DURATION
  2         Even after final disposition of this litigation, the confidentiality obligations
  3 imposed by this Order shall remain in effect until a Designating Party agrees
  4 otherwise in writing or a court order otherwise directs. Final disposition shall be
  5 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
  6 or without prejudice; and (2) final judgment herein after the completion and
  7 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
  8 including the time limits for filing any motions or applications for extension of time
  9 pursuant to applicable law.
 10
 11 5.      DESIGNATING PROTECTED MATERIAL
 12         5.1     Exercise of Restraint and Care in Designating Material for Protection.
 13 Each Party or Non-Party that designates information or items for protection under this
 14 Order must take care to limit any such designation to specific material that qualifies
 15 under the appropriate standards. The Designating Party must designate for protection
 16 only those parts of material, documents, items, or oral or written communications that
 17 qualify so that other portions of the material, documents, items, or communications
 18 for which protection is not warranted are not swept unjustifiably within the ambit of
 19 this Order.
 20         Mass, indiscriminate, or routinized designations are prohibited. Designations
 21 that are shown to be clearly unjustified or that have been made for an improper
 22 purpose (e.g., to unnecessarily encumber the case development process or to impose
 23 unnecessary expenses and burdens on other parties) may expose the Designating Party
 24 to sanctions.
 25         If it comes to a Designating Party’s attention that information or items that it
 26 designated for protection do not qualify for protection, that Designating Party must
 27 promptly notify all other Parties that it is withdrawing the inapplicable designation.
 28         5.2     Manner and Timing of Designations. Except as otherwise provided in

                                                6
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05993-SB-AS Document 21 Filed 12/01/20 Page 7 of 17 Page ID #:119




  1 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
  2 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  3 under this Order must be clearly so designated before the material is disclosed or
  4 produced.
  5        Designation in conformity with this Order requires:
  6        (a)    for information in documentary form (e.g., paper or electronic
  7 documents, but excluding transcripts of depositions or other pretrial or trial
  8 proceedings), that the Producing Party affix at a minimum, the legend
  9 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 10 ONLY,” to each page that contains protected material. If only a portion or portions of
 11 the material on a page qualifies for protection, the Producing Party also must clearly
 12 identify the protected portion(s) (e.g., by making appropriate markings in the margins)
 13 and must specify, for each portion, the level of protection being asserted.
 14        A Party or Non-Party that makes original documents available for inspection
 15 need not designate them for protection until after the inspecting Party has indicated
 16 which documents it would like copied and produced. During the inspection and before
 17 the designation, all of the material made available for inspection shall be deemed
 18 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” After the inspecting
 19 Party has identified the documents it wants copied and produced, the Producing Party
 20 must determine which documents, or portions thereof, qualify for protection under
 21 this Order. Then, before producing the specified documents, the Producing Party must
 22 affix the appropriate legend (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
 23 ATTORNEYS’ EYES ONLY”) to each page that contains Protected Material. If only
 24 a portion or portions of the material on a page qualifies for protection, the Producing
 25 Party also must clearly identify the protected portion(s) (e.g., by making appropriate
 26 markings in the margins) and must specify, for each portion, the level of protection
 27 being asserted.
 28        (b)    for testimony given in depositions that the Designating Party identify the

                                               7
                                 STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05993-SB-AS Document 21 Filed 12/01/20 Page 8 of 17 Page ID #:120




  1 Disclosure or Discovery Material on the record, before the close of the deposition all
  2 protected testimony.
  3         (c)   for information produced in some form other than documentary and for
  4 any other tangible items, that the Producing Party affix in a prominent place on the
  5 exterior of the container or containers in which the information is stored the legend
  6 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
  7 ONLY.” If only a portion or portions of the information warrants protection, the
  8 Producing Party, to the extent practicable, shall identify the protected portion(s) and
  9 specify the level of protection being asserted.
 10         5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
 11 failure to designate qualified information or items does not, standing alone, waive the
 12 Designating Party’s right to secure protection under this Order for such material.
 13 Upon timely correction of a designation, the Receiving Party must make reasonable
 14 efforts to assure that the material is treated in accordance with the provisions of this
 15 Order.
 16
 17 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
 18         6.1   Timing of Challenges. Any Party or Non-Party may challenge a
 19 designation of confidentiality at any time that is consistent with the Court’s
 20 Scheduling Order.
 21         6.2   Meet and Confer. The Challenging Party shall initiate the informal
 22 dispute resolution process set forth in the Court's Procedures and Schedules. see
 23 http://www.cacd.uscourts.gov/honorable-alka-sagar
 24         6.3   The burden of persuasion in any such challenge proceeding shall be on
 25 the Designating Party. Frivolous challenges, and those made for an improper purpose
 26 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
 27 expose the Challenging Party to sanctions. Unless the Designating Party has waived
 28 or withdrawn the confidentiality designation, all parties shall continue to afford the

                                                8
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05993-SB-AS Document 21 Filed 12/01/20 Page 9 of 17 Page ID #:121




  1 material in question the level of protection to which it is entitled under the Producing
  2 Party’s designation until the Court rules on the challenge.
  3
  4 7.     ACCESS TO AND USE OF PROTECTED MATERIAL
  5        7.1    Basic Principles. A Receiving Party may use Protected Material that is
  6 disclosed or produced by another Party or by a Non-Party in connection with this
  7 Action only for prosecuting, defending, or attempting to settle this Action. Such
  8 Protected Material may be disclosed only to the categories of persons and under the
  9 conditions described in this Order. When the Action has been terminated, a Receiving
 10 Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
 11        Protected Material must be stored and maintained by a Receiving Party at a
 12 location and in a secure manner that ensures that access is limited to the persons
 13 authorized under this Order.
 14        7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
 15 otherwise ordered by the court or permitted in writing by the Designating Party, a
 16 Receiving     Party    may     disclose      any   information   or   item   designated
 17 “CONFIDENTIAL” only to:
 18        (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well
 19 as employees of said Outside Counsel of Record to whom it is reasonably necessary
 20 to disclose the information for this Action;
 21        (b)    the officers, directors, and employees (including House Counsel) of the
 22 Receiving Party to whom disclosure is reasonably necessary for this Action;
 23        (c)    Experts (as defined in this Order) of the Receiving Party to whom
 24 disclosure is reasonably necessary for this Action and who have signed the
 25 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 26        (d)    the court and its personnel;
 27        (e)    court reporters and their staff;
 28        (f)    professional jury or trial consultants, mock jurors, and Professional

                                                  9
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05993-SB-AS Document 21 Filed 12/01/20 Page 10 of 17 Page ID #:122




   1 Vendors to whom disclosure is reasonably necessary for this Action and who have
   2 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   3         (g)      the author or recipient of a document containing the information or a
   4 custodian or other person who otherwise possessed or knew the information;
   5         (h)      during their depositions, witnesses, and attorneys for witnesses, in the
   6 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
   7 requests that the witness sign the form attached as Exhibit A hereto; and (2) they will
   8 not be permitted to keep any confidential information unless they sign the
   9 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
  10 agreed by the Designating Party or ordered by the court. Pages of transcribed
  11 deposition testimony or exhibits to depositions that reveal Protected Material may be
  12 separately bound by the court reporter and may not be disclosed to anyone except as
  13 permitted under this Stipulated Protective Order; and
  14         (i)      any mediator or settlement officer, and their supporting personnel,
  15 mutually agreed upon by any of the parties engaged in settlement discussions.
  16
  17         7.3      Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
  18 ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
  19 writing by the Designating Party, a Receiving Party may disclose any information or
  20 item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only
  21 to:
  22               (a) the Receiving Party’s Outside Counsel of Record in this action, as well
  23 as employees of said Outside Counsel of Record to whom it is reasonably necessary
  24 to disclose the information for this litigation;
  25               (b) Experts of the Receiving Party (1) to whom disclosure is reasonably
  26 necessary for this litigation, (2) who have signed the “Acknowledgment and
  27 Agreement to Be Bound” (Exhibit A), and (3) as to whom the procedures set forth in
  28 paragraph 7.4, below, have been followed;

                                                  10
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05993-SB-AS Document 21 Filed 12/01/20 Page 11 of 17 Page ID #:123




   1               (c) the court and its personnel;
   2               (d) court reporters and their staff, professional jury or trial consultants, mock
   3 jurors, and Professional Vendors to whom disclosure is reasonably necessary for this
   4 litigation and who have signed the “Acknowledgment and Agreement to Be Bound”
   5 (Exhibit A); and
   6               (f) the author or lawful recipient of a document containing the information
   7 or a custodian or other person who otherwise possessed or knew the information.
   8         7.4      “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
   9 EYES ONLY” information or items may be disclosed to an Expert without disclosure
  10 of the identity of the Expert as long as the Expert is not a current owner, shareholder,
  11 member, officer, director, agent, or employee of a competitor of a Party or anticipated
  12 to become one.
  13
  14 8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
  15 OTHER LITIGATION
  16         If a Party is served with a subpoena or a court order issued in other litigation
  17 that compels disclosure of any information or items designated in this Action as
  18 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
  19 ONLY,” that Party must:
  20         (a)      promptly notify in writing the Designating Party. Such notification shall
  21 include a copy of the subpoena or court order;
  22         (b)      promptly notify in writing the party who caused the subpoena or order to
  23 issue in the other litigation that some or all of the material covered by the subpoena
  24 or order is subject to this Protective Order. Such notification shall include a copy of
  25 this Stipulated Protective Order; and
  26         (c)      cooperate with respect to all reasonable procedures sought to be pursued
  27 by the Designating Party whose Protected Material may be affected.
  28         If the Designating Party timely seeks a protective order, the Party served with

                                                      11
                                      STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05993-SB-AS Document 21 Filed 12/01/20 Page 12 of 17 Page ID #:124




   1 the subpoena or court order shall not produce any information designated in this action
   2 as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
   3 ONLY” before a determination by the court from which the subpoena or order issued,
   4 unless the Party has obtained the Designating Party’s permission. The Designating
   5 Party shall bear the burden and expense of seeking protection in that court of its
   6 confidential material and nothing in these provisions should be construed as
   7 authorizing or encouraging a Receiving Party in this Action to disobey a lawful
   8 directive from another court.
   9
  10 9.     A     NON-PARTY’S        PROTECTED         MATERIAL      SOUGHT       TO    BE
  11 PRODUCED IN THIS LITIGATION
  12        (a)    The terms of this Order are applicable to information produced by a Non-
  13 Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
  14 CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information produced by
  15 Non-Parties in connection with this litigation is protected by the remedies and relief
  16 provided by this Order. Nothing in these provisions should be construed as prohibiting
  17 a Non-Party from seeking additional protections.
  18        (b)    In the event that a Party is required, by a valid discovery request, to
  19 produce a Non-Party’s confidential information in its possession, and the Party is
  20 subject to an agreement with the Non-Party not to produce the Non-Party’s
  21 confidential information, then the Party shall:
  22               (1)   promptly notify in writing the Requesting Party and the Non-Party
  23 that some or all of the information requested is subject to a confidentiality agreement
  24 with a Non-Party;
  25               (2)   promptly provide the Non-Party with a copy of the Stipulated
  26 Protective Order in this Action, the relevant discovery request(s), and a reasonably
  27 specific description of the information requested; and
  28               (3)   make the information requested available for inspection by the

                                               12
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05993-SB-AS Document 21 Filed 12/01/20 Page 13 of 17 Page ID #:125




   1 Non-Party, if requested.
   2        (c)    If the Non-Party fails to seek a protective order from this court within 14
   3 days of receiving the notice and accompanying information, the Receiving Party may
   4 produce the Non-Party’s confidential information responsive to the discovery request.
   5 If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
   6 any information in its possession or control that is subject to the confidentiality
   7 agreement with the Non-Party before a determination by the court. Absent a court
   8 order to the contrary, the Non-Party shall bear the burden and expense of seeking
   9 protection in this court of its Protected Material.
  10
  11 10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIA
  12        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  13 Protected Material to any person or in any circumstance not authorized under this
  14 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  15 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
  16 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
  17 persons to whom unauthorized disclosures were made of all the terms of this Order,
  18 and (d) request such person or persons to execute the “Acknowledgment and
  19 Agreement to Be Bound” that is attached hereto as Exhibit A.
  20
  21 11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  22 PROTECTED MATERIAL
  23        When a Producing Party gives notice to Receiving Parties that certain
  24 inadvertently produced material is subject to a claim of privilege or other protection,
  25 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  26 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
  27 may be established in an e-discovery order that provides for production without prior
  28 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the

                                                13
                                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05993-SB-AS Document 21 Filed 12/01/20 Page 14 of 17 Page ID #:126




   1 parties reach an agreement on the effect of disclosure of a communication or
   2 information covered by the attorney-client privilege or work product protection, the
   3 parties may incorporate their agreement in the stipulated protective order submitted
   4 to the court.
   5
   6 12.     MISCELLANEOUS
   7         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
   8 person to seek its modification by the Court in the future.
   9         12.2 Right to Assert Other Objections. By stipulating to the entry of this
  10 Protective Order no Party waives any right it otherwise would have to object to
  11 disclosing or producing any information or item on any ground not addressed in this
  12 Stipulated Protective Order. Similarly, no Party waives any right to object on any
  13 ground to use in evidence of any of the material covered by this Protective Order.
  14         12.3 Filing Protected Material. A Party that seeks to file under seal any
  15 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
  16 only be filed under seal pursuant to a court order authorizing the sealing of the specific
  17 Protected Material at issue. If a Party's request to file Protected Material under seal is
  18 denied by the court, then the Receiving Party may file the information in the public
  19 record unless otherwise instructed by the court.
  20
  21 13.     FINAL DISPOSITION
  22         After the final disposition of this Action, as defined in paragraph 4, within 60
  23 days of a written request by the Designating Party, each Receiving Party must return
  24 all Protected Material to the Producing Party or destroy such material. As used in this
  25 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  26 summaries, and any other format reproducing or capturing any of the Protected
  27 Material. Whether the Protected Material is returned or destroyed, the Receiving Party
  28 must submit a written certification to the Producing Party (and, if not the same person

                                                 14
                                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05993-SB-AS Document 21 Filed 12/01/20 Page 15 of 17 Page ID #:127




   1 or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
   2 category, where appropriate) all the Protected Material that was returned or destroyed
   3 and (2) affirms that the Receiving Party has not retained any copies, abstracts,
   4 compilations, summaries or any other format reproducing or capturing any of the
   5 Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
   6 archival copy of all pleadings, motion papers, trial, deposition, and hearing
   7 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
   8 reports, attorney work product, and consultant and expert work product, even if such
   9 materials contain Protected Material. Any such archival copies that contain or
  10 constitute Protected Material remain subject to this Protective Order as set forth in
  11 Section 4 (DURATION).
  12
  13 14.    Any violation of this Order may be punished by any and all appropriate
  14 measures including, without limitation, contempt proceedings and/or monetary
  15 sanctions.
  16
  17 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD
  18 Date: December 1, 2020            THE MYERS LAW GROUP
  19
                                                 /s/ Clifford L. White
  20                                      Nicholas D. Myers
  21                                      Clifford L. White
                                          Ivan U. Cisneros
  22                                      Attorneys for Plaintiff BSB INDUSTRIES, LLC.
  23
       Date: December 1, 2020          LTL ATTORNEYS LLP
  24
  25                                            /s/ Tiffany Hansen
                                          Joe Tuffaha
  26                                      Tiffany Hansen
  27                                      Elizabeth Dinh
                                          Attorneys for Defendant FASTHOUSE, INC.
  28

                                               15
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05993-SB-AS Document 21 Filed 12/01/20 Page 16 of 17 Page ID #:128




   1 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   2
   3 DATED: December 1, 2020                              / s / Sagar
                                                  Honorable Alka Sagar
   4                                              United States Magistrate Judge
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                           16
                               STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05993-SB-AS Document 21 Filed 12/01/20 Page 17 of 17 Page ID #:129




   1                                       EXHIBIT A
   2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3         I,                                                   [print or type full name],
   4 of                                                                               [print
   5 or type full address], declare under penalty of perjury that I have read in its entirety
   6 and understand the Stipulated Protective Order that was issued by the United States
   7 District Court for the Central District of California on                  [date] in the
   8 case of BSB Industries, LLC v. Fasthouse, Inc., et al., Case No. 2:20-cv-05993-CW
   9 (ASx). I agree to comply with and to be bound by all the terms of this Stipulated
  10 Protective Order and I understand and acknowledge that failure to so comply could
  11 expose me to sanctions and punishment in the nature of contempt. I solemnly promise
  12 that I will not disclose in any manner any information or item that is subject to this
  13 Stipulated Protective Order to any person or entity except in strict compliance with
  14 the provisions of this Order. I further agree to submit to the jurisdiction of the United
  15 States District Court for the Central District of California for the purpose of enforcing
  16 the terms of this Stipulated Protective Order, even if such enforcement proceedings
  17 occur after termination of this action. I hereby appoint
  18                      [print or type full name] of
  19                       [print or type full address and telephone number] as my California
  20 agent for service of process in connection with this action or any proceedings related
  21 to enforcement of this Stipulated Protective Order.
  22
  23 Date:
  24 City and State where sworn and signed:
  25
  26 Printed name:
  27
  28 Signature:

                                                17
                                   STIPULATED PROTECTIVE ORDER
